 Case 2:17-bk-23812-BR            Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25             Desc
                                   Main Document    Page 1 of 49


 1   D. EDWARD HAYS, #162507
     ehays@marshackhays.com
 2   CHAD V. HAES, #267221
     chaes@marshackhays.com
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, California 92620
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778

 6   Attorneys for Chapter 7 Trustee,
     DAVID M. GOODRICH
 7

 8                                   UNITED STATES BANKRUPTCY COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

10

11   In re                                                Case No. 2:17-bk-23812-BR

12   BENJAMIN W. GONZALES,                                Chapter 7
13                                                        TRUSTEE’S MOTION TO APPROVE
                        Debtor.
                                                          CARVE-OUT AGREEMENT AND
14                                                        COMPROMISE BETWEEN TRUSTEE AND
                                                          BANK OF AMERICA;
15                                                        MEMORANDUM OF POINTS AND
                                                          AUTHORITIES; AND DECLARATION OF
16                                                        DAVID M. GOODRICH IN SUPPORT
17                                                        Date: December 18, 2018
                                                          Time:_ 2:00 p.m.
18                                                        Ctrm: 1668
19

20   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY COURT JUDGE,
21   THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, AND ALL INTERESTED
22   PARTIES:
23            David M. Goodrich, in his capacity as Chapter 7 Trustee (“Trustee”) for the bankruptcy estate
24   (“Estate”) of Benjamin W. Gonzales (“Debtor”) respectfully files this motion seeking approval of a
25   carve-out agreement and compromise (“Motion”) with Bank of America, N.A. (“BofA”). BofA holds
26   liens against property of the Estate. Under the terms of the agreement, BofA is carving-out funds for
27   the benefit of creditors. The Trustee continues to negotiate additional carve-outs with lower priority
28   lienholders.

                                                         1
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR            Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                Desc
                                   Main Document    Page 2 of 49


 1   1.       Summary of Proposed Agreement
 2            A.        Bank of America
 3            Trustee and Bank of America (“BofA”) have jointly executed an agreement by which a

 4   $100,000 portion of BofA’s liens, which comprise approximately $1,200,000 of secured debt on the

 5   Mar Vista Property (defined below), shall be carved-out for the benefit of creditors (“Agreement”).

 6   Additionally, BofA has agreed to pay the 6% broker commission and all standard costs of sale related

 7   to the sale of the Mar Vista Property which is estimated to total an additional approximate $160,000.

 8   From the net sales proceeds of the Mar Vista Property, after payment of costs and commissions,

 9   $100,000 will be paid to the Trustee with the remainder of the funds subject to BofA’s liens to be paid

10   directly to BofA. In exchange, the Trustee is releasing all claims of the Estate, creditors, and other

11   parties as to BofA’s proof of claim.

12   2.       Summary of Argument
13            Carve-outs should be approved if there is benefit to the estate. In this case, the Trustee has
14   negotiated a carve-out agreement with the first-priority lienholder on over-encumbered real property.
15   If approved, the projected $160,000 in costs of sale of the Mar Vista Property including commissions
16   will be paid, and an additional $100,000 will be paid to the Estate by BofA. For the reasons set forth
17   below, the Trustee believes that the approximate $160,000 in carve-out funds will provide a significant
18   benefit to the Estate and should be approved, particularly when considered with additional carve-outs
19   the Trustee is currently finalizing.
20   3.       Factual Background
21            On November 8, 2017, Debtor filed a voluntary petition under Chapter 7 of Title 11 of the
22   United States Code in the Central District of California, commencing Bankruptcy Case No. 2:17-bk-
23   23812-BR. David M. Goodrich, was appointed the Chapter 7 Trustee of the Estate.
24            In his Schedule A/B, Debtor lists an ownership interest in 14930 Mar Vista St. Whittier,
25   California 90605 (“Mar Vista Property”), with a scheduled value of $1,900,000.
26            On January 25, 2013, Debtor and his then spouse, Ms. Gretel Gonzales (“Ms. Gonzales”) signed
27   a deed of trust (“First DoT”) creating a lien against the Mar Vista Property in the amount of $550,750.00
28   ///

                                                           2
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR            Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                  Desc
                                   Main Document    Page 3 of 49


 1   in favor of BofA. On January 31, 2013, BofA recorded the First DoT at the Los Angeles County

 2   Recorder’s Office as instrument no. 13-162626.2

 3             On November 5, 2013, Debtor and Ms. Gonzales signed a second deed of trust (“Second DoT”)

 4   creating a lien against the Mar Vista Property in the amount of $719,500.00 in favor of BofA. On

 5   November 19, 2013, BofA recorded the Second DoT at the Los Angeles County Recorder’s Office as

 6   instrument no. XX-XXXXXXX.3

 7             To date, the collective approximate amount owed to BofA that is secured by the First DoT and
 8   Second DoT is $1,200,000 (“BofA Claim”)
 9             The Trustee seeks to sell the Properties for the benefit of creditors of the Estate. To that end,
10   the Trustee has negotiated a $100,000 carve-out from BofA, the first and second priority lienholder on
11   the Mar Vista Property. Pursuant to the Agreement, BofA has also agreed to pay the 6% broker
12   commission and all standard costs of sale, including title and escrow fees, related to the sale of the Mar
13   Vista Property.
14             The Trustee believes the fair market value of the Mar Vista Property is approximately
15   $1,800,000.
16             The Trustee is currently finalizing one or more additional carve-out agreements with lower
17   priority lienholders (“Non-BofA Carveouts”) that will net the Estate between $100,000 and $200,000
18   in unencumbered funds in addition to the $100,000 from BofA. The Trustee anticipates filing a motion
19   for approval of the Non-BofA Carveouts within one week of this filing.
20             To ensure that the Estate receives funds from sales of the Mar Vista Property, the Parties enter
21   into this settlement providing for a carve-out and assignment to the Estate of funds otherwise subject
22   to the BofA Claim.
23   ///
24   ///
25   ///
26

27

28   2
         A true and correct copy of the First DoT is attached as Exhibit 1.
     3
         A true and correct copy of the First DoT is attached as Exhibit 2.
                                                            3
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR            Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                 Desc
                                   Main Document    Page 4 of 49


 1   4.       Details of the Compromises
 2            A.        BofA Agreement
 3            The following is a brief summary of the terms set forth in the Agreement between the Trustee

 4   and BofA. The Trustee and BofA are collectively referred to as the “Parties.”4 Subject to Bankruptcy

 5   Court approval, the Parties agree as follows:
 6             a.    The carve-out is only for the benefit of allowed administrative claims and
               unsecured creditors of the Estate; and
 7
               b.       BofA agrees to a $100,000 carve-out for the benefit of creditors of the Estate.
 8
                       3.    Allowance of the BofA Claim. For purposes of this Agreement, the BofA
 9             Claim shall be deemed allowed and the resulting Liens deemed valid. The Trustee
               waives and releases all claims of the Estate, creditors, and other parties to object to the
10             BofA Claim and the resulting Liens.
11                      4.    Payment from Escrow: The Parties shall provide a copy of this Agreement to the
               escrow company assisting with the sale of the Mar Vista Property and shall instruct escrow
12             to pay from the sale proceeds otherwise subject to BofA’s liens, the 6% broker
               commission to the real estate agents involved in the sale, all standard costs of sale
13             including title and escrow fees, and the sum of $100,000 to the Trustee. The remaining
               funds otherwise subject to BofA’s liens shall be paid by escrow directly to BofA.
14
              The Trustee seeks approval of the settlement set forth in the Agreement pursuant to Rule 9019
15
     of the Federal Rules of Bankruptcy Procedure (“FRBP”).
16
     5.       Legal Authority
17
              A.        The proposed Agreement will enable the Property to be sold for the
18
                        benefit of creditors.
19
              “[T]he sale of a fully encumbered asset is generally prohibited.” In re KVN Corp., 514 B.R. 1, 5
20
     (B.A.P. 9th Cir. 2014). However, such a sale may nevertheless be justified through a negotiated carve-
21
     out agreement with the secured creditor. Id. at 6.
22
              In determining whether to approve a sale subject to a carve-out agreement, the trustee must
23
     present evidence addressing the following questions: “Has the trustee fulfilled his or her basic duties?
24
     Is there a benefit to the estate; i.e. prospects for a meaningful distribution to unsecured creditors? Have
25
     the terms of the carve-out agreement been fully disclosed to the bankruptcy court?” KVN Corp,
26

27
     4 All interested parties are advised to consult the Agreement for all terms and conditions. A true and
28   correct copy of the Agreement is attached as Exhibit 3. The description of the settlement terms are a
     summary only.
                                                          4
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR                 Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25           Desc
                                        Main Document    Page 5 of 49


 1   514 B.R. at 8. If the answer to these questions demonstrates that the estate will be benefitted, then the

 2   proposed carve-out can be approved. While the Trustee is not requesting approval of a sale at this time,

 3   the reality remains that the Properties cannot be sold absent approval of the carve-outs.

 4                               i.       Has the Trustee fulfilled his basic duties?
 5            The Trustee has a duty to administer the assets of the estate for the benefit of creditors.
 6   11 U.S.C. § 704. In negotiating and obtaining the proposed carve-out, the Trustee was able to obtain the
 7   BofA’s agreement to have otherwise encumbered sales proceeds be used to cover commissions, costs
 8   of sale, and provide $100,000 for the benefit of the Estate. By obtaining the Agreement, the Trustee has
 9   done all that is possible to ensure that a sale of the Mar Vista Property can provide benefit to creditors.
10                               ii.      Is there a benefit to the Estate?
11            Benefit to the estate is typically measured by a “meaningful distribution to unsecured claims.”
12   In re Scoggins, 517 B.R. 206, 222 (Bankr. E.D. Cal. 2014). For example, there is a meaningful
13   distribution to unsecured claims if the distribution to be made is greater than the trustee’s fees. Id. at
14   223.
15            In this case, Trustee estimates that his statutory fee for the sale of the Mar Vista Property will be
16   approximately $77,000. The attorneys’ fees incurred by the Estate negotiating and documenting the
17   Agreement and in seeking court approval are not substantial – the BofA carveout was negotiated
18   primarily by BK Global Real Estate Services (“BK Global”).5 The benefit to the Estate from the instant
19   carveout (approximately $23,000), along with the projected benefit from the Non-BofA Carveouts
20   (between $100,000 and $200,000), will result in a substantial influx of unencumbered funds for the
21   benefit of creditors. As such, the carve-out will benefit unsecured creditors and not just administrative
22   creditors.
23   ///
24   ///
25   ///
26

27
     5
      BK Global assisted the Trustee to negotiate and procure the proposed carveout with BofA. The
28   Trustee’s application to retain BK Global and Keller Williams Downey to procure consented public
     sale of the Mar Vista Property is filed concurrently herewith.
                                                          5
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR                  Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25          Desc
                                         Main Document    Page 6 of 49


 1                               iii.      Have the terms of the Agreement been fully disclosed to the
 2                                         Court?
 3            The written agreement memorializing the carve-out between the Trustee and BofA is attached

 4   as Exhibits 3 to this Motion. Thus, the terms of the Agreement have been fully disclosed to the Court.
 5            B.        The Court may approve settlements of Estate claims.
 6            The Court has the authority to decide whether to approve a settlement of claims held by and/or
 7   asserted against a bankruptcy estate. Notice must be given to all creditors, the United States trustee, the
 8   debtor, and indenture trustees as provided in Rule 2002 and to any other entity as the court may direct.
 9   See Rule 9019(a) of the Federal Rules of Bankruptcy Procedure.
10            It is well-established that a compromise should be approved if it is “in the best interest of the
11   estate … and is fair and equitable for the creditors.” Schmitt v. Ulrich (In re Schmitt), 215 B.R. 417,
12   424 (9th Cir. BAP 1997); ATKN Company v. Guy F. Atkinson Company of California (In re Guy F.
13   Atkinson Company), 242 B.R 497, 502 (9th Cir. BAP 1999) (“At its base, the approval of a settlement
14   turns on the question of whether the compromise is in the best interest of the estate.”)
15            The standards to be applied to the approval of a settlement include:
16            1.        the probability of success of the litigation on its merits;
17            2.        the difficulties in collection on a judgment;
18            3.        the complexity of the litigation involved; and
19            4.        the expense, inconvenience or delay occasioned by the litigation, and the interest of
20                      creditors.
21   In re A & C Properties, 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. den., Martin v. Robinson,
22   479 U.S. 854, 107 S.Ct. 189 (1989).
23            Although the Court is to consider the range of results in the litigation, “the court’s assessment
24   does not require resolution of the issues, but only their identification, so that the reasonableness of the
25   settlement may be evaluated” (emphasis added). In re Hermitage Inn, Inc., 66 Bankr. 71, 72 (Bankr.
26   D. Colo. 1986). Moreover, it is not the bankruptcy court’s responsibility to decide the numerous
27   questions of law and fact with respect to the merits of the litigation, but rather to “canvass the issues
28   ///

                                                              6
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR               Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25             Desc
                                      Main Document    Page 7 of 49


 1   and see whether the settlement falls below the lowest point of the range of reasonableness.” In re

 2   Heissinger Resources Ltd., 67 Bankr. 378, 383 (C.D. Ill. 1986).

 3                       i.       The probability of success.
 4            The Trustee is waiving any rights to challenge any portion of BofA’s secured claim. The
 5   Trustee has investigated BofA’s secured claim, and has concluded that litigation to determine the
 6   extent and/or validity of the secured claim is costly, highly speculative, and uncertain. In entering into
 7   an agreement with BofA, Trustee will avoid the expense of litigating an uncertain claim, thus
 8   guaranteeing recovery for creditors.
 9                       ii.      Difficulties in Collection
10            If Trustee were to prevail in litigation reducing or limiting the BofA lien, there would be little
11   difficulty in “collecting” such a judgment. However, the real difficulty lies in prevailing in such
12   litigation, as explained above. As such, Trustee believes that approval of the compromises is in the best
13   interest of the Estate.
14                       iii.     Complexity of Litigation
15            Should litigation be necessary to avoid any portion of the BofA lien, the Trustee believes that
16   the legal issues will be complex, will require substantial time and expense, and will unreasonably delay
17   administration of the case when weighed against the potential benefit. As such, the Trustee believes
18   litigation to determine what portion of the BofA lien may be subject to challenge or avoidance is not in
19   the interest of the Estate.
20                       iv.      Expense, Inconvenience, and Delay
21            Absent approval of the Agreement, unsecured creditors will not receive any recovery from the
22   sale of the Mar Vista Property and the sale will likely be conducted outside of bankruptcy. If Trustee
23   pursues litigation to avoid or reduce BofA’s liens on the Properties, he anticipates that the cost of such
24   litigation may exceed the potential recovery. Moreover, it will cause unnecessary inconvenience and
25   delay in the administration of the Estate and the sale of the Mar Vista Property. In Trustee’s role as a
26   fiduciary of the Estate, he has determined that approval of the carve-out will realistically offer the best
27   potential result for unsecured creditors.
28   ///

                                                           7
                               MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR            Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25               Desc
                                   Main Document    Page 8 of 49


 1            C.        The Carve-Out is fair and equitable and should be approved.
 2            The Trustee believes that the Agreement is fair and equitable and in the best interest of the

 3   Estate for the following reasons:

 4            1.        The Agreement resolves issues, thereby reducing litigation expenses;

 5            2.        The Agreement avoids the risk of an unfavorable outcomes and no benefit to the Estate

 6   from the Mar Vista Property;

 7            3.        Resolving this dispute in the proposed manner will result in the Estate maximizing

 8   limited resources for the benefit of creditors by avoiding unnecessary litigation costs; and

 9            4.        Providing a recovery for unsecured creditors where there would otherwise be none.

10            The Trustee has therefore determined, in his sound business judgment, the proposed Agreement

11   falls well within the range of reasonableness and should be approved by the Court.

12    6.      Conclusion
13            Based on the foregoing, the Trustee respectfully requests an order be entered:
14            1.        Granting the Motion;
15            2.        Authorizing the Trustee to take steps necessary to enter into and consummate the
16   Agreement; and
17            3.        For such further relief as the Court deems just and proper.
18

19   Dated: November 20, 2018                         MARSHACK HAYS LLP
20
                                                            V&KDG9+DHV
21                                                    By:
                                                            D. EDWARD HAYS
22                                                          CHAD V. HAES
                                                            Attorneys for Chapter 7 Trustee,
23                                                          DAVID M. GOODRICH
24

25

26

27

28

                                                             8
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR             Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                  Desc
                                    Main Document    Page 9 of 49


 1                                      Declaration of David M. Goodrich
 2            I, DAVID M. GOODRICH, declare and state as follows:

 3            1.        I am the Chapter 7 trustee (“Trustee”) for bankruptcy estate of Debtor Benjamin W.

 4   Gonzales (“Debtor”). Except as otherwise stated, I know each of the following facts from my own

 5   personal knowledge, and, if called to testify, I would and could testify competently with respect thereto.

 6   I make this Declaration in support of Motion to Approve Compromise Between Trustee and Bank of

 7   America (“Motion”).

 8            2.        On November 8, 2017, Debtor filed a voluntary petition for relief under Chapter 7 of the

 9   United States Code, commencing the instant bankruptcy case. I was appointed Chapter 7 trustee.

10            3.        On January 22, 2018, Debtor filed Amended Schedules and Statements (“Amended

11   Schedules”). In his Amended Schedules A/B, Debtor asserts an ownership interest in, inter alia, real

12   property commonly known as 14930 Mar Vista St., Whittier, CA (“Mar Vista Property”).

13            4.        On January 25, 2013, Debtor and his then spouse, Ms. Gretel Gonzales

14   (“Ms. Gonzales”) signed a deed of trust (“First DoT”) creating a lien against the Mar Vista Property in

15   the amount of $550,750 in favor of BofA.

16            5.        On January 31, 2013, BofA recorded the First DoT at the Los Angeles County

17   Recorder’s Office as instrument no. 13-162626. A true and correct copy of the First DoT is attached as

18   Exhibit 1.
19            6.        On November 5, 2013, Debtor and Ms. Gonzales signed a second deed of trust (“Second
20   DoT”) creating a lien against the Mar Vista Property in the amount of $719,500.00 in favor of BofA.
21            7.        On November 19, 2013, BofA recorded the Second DoT at the Los Angeles County
22   Recorder’s Office as instrument no. XX-XXXXXXX. A true and correct copy of the Second DoT is
23   attached as Exhibit 2.
24            8.        To date, the collective approximate amount owed to BofA that is secured by the First
25   DoT and Second DoT is $1,200,000 (“BofA Claim”)
26            9.        I seek to sell the Mar Vista Property for the benefit of creditors of the Estate. To that
27   end, with the assistance of my general counsel and BK Global Real Estate Services, I have negotiated a
28   $100,000 carve-out from BofA, the first and second priority lienholder on the Mar Vista Property.

                                                              9
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
 Case 2:17-bk-23812-BR            Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                Desc
                                   Main Document    Page 10 of 49


 1   Pursuant to the agreed-upon carve-out (“Agreement”), BofA has also agreed to pay the 6% broker

 2   commission and all standard costs of sale, including title and escrow fees, related to the sale of the

 3   Mar Vista Property. A true and correct copy of the Agreement is attached as Exhibit 3.
 4            10.       I believe the fair market value of the Mar Vista Property is approximately $1,800,000.
 5            11.       To ensure that the Estate receives funds from sales of the Mar Vista Property, I entered
 6   into the Agreement providing for a carve-out and assignment to the Estate of funds otherwise subject to
 7   the BofA Claim.
 8            12.       I seek to eliminate the need for costly and protracted administration of the bankruptcy
 9   case and believe the best interests of the Estate are served by the carve-out and compromise set forth in
10   the Agreement. The cost of litigation associated with the extent and validity of BofA’s secured claim
11   could be substantial and would unnecessarily dilute any recovery obtained for the benefit of the Estate.
12   Moreover, there is no certainty that the result from such efforts would be better than the Agreement
13   achieved.
14            13.       In evaluating the Agreement, I have taken into account the probability of success of
15   litigation, the complexity of the litigation involved and the expenses, inconvenience, and delay
16   necessarily resulting from such litigation, as well as the interests of creditors of the Estate. I have
17   determined that the fees and costs associated with further litigation would be extensive and could
18   outweigh any additional benefit that the Estate might achieve.
19            14.       I have evaluated the Agreement and, in my business judgment and experience as a
20   Trustee, I believe that the Agreement is fair and equitable and in the best interests of the Estate.
21            15.       The carve-out and release set forth in the Agreement is a sound business decision
22   because it will avoid litigation and the possibility that the Estate does not recover any funds from the
23   sale of the Mar Vista Property.
24            16.       For these reasons, it is my business judgment that the proposed carve-out is reasonable
25   and represents a fair and equitable resolution of the various claims between the parties.

26   ///

27   ///

28   ///

                                                            10
                            MOTION TO APPROVE COMPROMISE/CARVE OUT WITH BANK OF AMERICA
     4814-4631-8710v1/1239-013
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 11 of 49
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 12 of 49




                    Exhibit “1”
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 13 of 49




                                                                    Exhibit "1"
                                                                      Page 12
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 14 of 49




                                                                    Exhibit "1"
                                                                      Page 13
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 15 of 49




                                                                    Exhibit "1"
                                                                      Page 14
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 16 of 49




                                                                    Exhibit "1"
                                                                      Page 15
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 17 of 49




                                                                    Exhibit "1"
                                                                      Page 16
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 18 of 49




                                                                    Exhibit "1"
                                                                      Page 17
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 19 of 49




                                                                    Exhibit "1"
                                                                      Page 18
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 20 of 49




                                                                    Exhibit "1"
                                                                      Page 19
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 21 of 49




                                                                    Exhibit "1"
                                                                      Page 20
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 22 of 49




                                                                    Exhibit "1"
                                                                      Page 21
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 23 of 49




                                                                    Exhibit "1"
                                                                      Page 22
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 24 of 49




                                                                    Exhibit "1"
                                                                      Page 23
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 25 of 49




                                                                    Exhibit "1"
                                                                      Page 24
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 26 of 49




                                                                    Exhibit "1"
                                                                      Page 25
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 27 of 49




                                                                    Exhibit "1"
                                                                      Page 26
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 28 of 49




                                                                    Exhibit "1"
                                                                      Page 27
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 29 of 49




                                                                    Exhibit "1"
                                                                      Page 28
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 30 of 49




                                                                    Exhibit "1"
                                                                      Page 29
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 31 of 49




                    Exhibit “2”
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 32 of 49




                                                                    Exhibit "2"
                                                                      Page 30
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 33 of 49




                                                                    Exhibit "2"
                                                                      Page 31
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 34 of 49




                                                                    Exhibit "2"
                                                                      Page 32
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 35 of 49




                                                                    Exhibit "2"
                                                                      Page 33
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 36 of 49




                                                                    Exhibit "2"
                                                                      Page 34
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 37 of 49




                                                                    Exhibit "2"
                                                                      Page 35
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 38 of 49




                                                                    Exhibit "2"
                                                                      Page 36
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 39 of 49




                                                                    Exhibit "2"
                                                                      Page 37
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 40 of 49




                                                                    Exhibit "2"
                                                                      Page 38
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 41 of 49




                                                                    Exhibit "2"
                                                                      Page 39
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 42 of 49




                                                                    Exhibit "2"
                                                                      Page 40
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 43 of 49




                                                                    Exhibit "2"
                                                                      Page 41
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 44 of 49




                    Exhibit “3”
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 45 of 49




                                                                    Exhibit "3"
                                                                      Page 42
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 46 of 49




                                                                    Exhibit "3"
                                                                      Page 43
Case 2:17-bk-23812-BR   Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25   Desc
                         Main Document    Page 47 of 49




                                                                    Exhibit "3"
                                                                      Page 44
         Case 2:17-bk-23812-BR                    Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                                      Desc
                                                   Main Document    Page 48 of 49



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled TRUSTEE’S MOTION TO APPROVE CARVE-OUT
AGREEMENT AND COMPROMISE BETWEEN TRUSTEE AND BANK OF AMERICA; MEMORANDUM OF POINTS
AND AUTHORITIES; AND DECLARATION OF DAVID M. GOODRICH IN SUPPORT will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 20, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 20, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 20, 2018, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.
VIA PERSONAL DELIVERY
PRESIDING JUDGE’S COPY
Bankruptcy Judge Barry Russell
United States Bankruptcy Court, Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 20, 2018                         Chanel Mendoza                                       /s/ Chanel Mendoza
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4843-2931-0080, v. 1
        Case 2:17-bk-23812-BR                     Doc 105 Filed 11/20/18 Entered 11/20/18 18:39:25                                      Desc
                                                   Main Document    Page 49 of 49


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
    x CREDITOR BMW BANK OF NORTH AMERICA, C/O AIS PORTFOLIO SERVICES, LP: Bhagwati
       Barot bbarot@aissolution.com
    x CREDITOR COMERICA BANK: Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x CREDITOR COMERICA BANK: Christopher D Crowell ccrowell@hrhlaw.com
    x INTERESTED PARTY: Howard M Ehrenberg hehrenberg@sulmeyerlaw.com,
       hehrenberg@ecf.inforuptcy.com;mviramontes@ecf.inforuptcy.com
    x INTERESTED PARTY ANDY EPSTEIN: Andy J Epstein taxcpaesq@gmail.com
    x TRUSTEE: David M Goodrich (TR) dgoodrich@wgllp.com,
       c143@ecfcbis.com;dgoodrich11@ecf.epiqsystems.com;lrobles@wgllp.com
    x ATTORNEYS FOR TRUSTEE DAVID M. GOODRICH: Chad V Haes chaes@marshackhays.com,
       8649808420@filings.docketbird.com
    x ATTORNEYS FOR TRUSTEE DAVID M. GOODRICH: D Edward Hays ehays@marshackhays.com,
       8649808420@filings.docketbird.com
    x ATTORNEYS FOR TRUSTEE DAVID M. GOODRICH: Laila Masud lmasud@marshackhays.com,
       8649808420@filings.docketbird.com
    x DEBTOR BENJAMIN W. GONZALES: James R Selth jim@wsrlaw.net,
       jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
    x INTERESTED PARTY: Valerie Smith claims@recoverycorp.com
    x U.S. TRUSTEE: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x DEBTOR BENJAMIN W. GONZALES: Daniel J Weintraub dan@wsrlaw.net,
       vinnet@ecf.inforuptcy.com;brian@wsrlaw.net

2. SERVED BY UNITED STATES MAIL: CON’T

 DEBTOR                                             SETTLING PARTY                                      SETTLING PARTY
 Benjamin W Gonzales                                Bank of America, N.A.                               Bank of America, N.A.
 P.O. Box 1530                                      Attn: CEO, or Officer, Managing or                  C T Corporation System
 Los Angeles, CA 90001-0530                         General Agent, or any Other Agent                   Attn: Janice Bergthold, Senior Vice
                                                    Authorized to Receive Service of                    President, or CEO, or Officer,
                                                    Process                                             Managing or General Agent, or any
                                                    818 West 7th Street, 2nd Floor                      Other Agent Authorized to Receive
                                                    Los Angeles, CA 90017                               Service of Process
                                                                                                        150 N. College St., NC1-028-17-06
                                                                                                        Charlotte, NC 28255
 INTERESTED PARTY
 Steven Shiller, Esq.
 BK GLOBAL
 1095 Broken Sound Pkwy., Suite 100
 Boca Raton, FL 33487




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4843-2931-0080, v. 1
